Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 1 of 7 Page ID #:1823



    1   KEKER, VAN NEST & PETERS LLP
        JOHN W. KEKER - # 49092
    2   jkeker@keker.com
        R. ADAM LAURIDSEN - # 243780
    3   alauridsen@keker.com
        BENJAMIN D. ROTHSTEIN - # 295720
    4   brothstein@keker.com
        BAILEY W. HEAPS - # 295870
    5   bheaps@keker.com
        633 Battery Street
    6   San Francisco, CA 94111-1809
        Telephone: 415 391 5400
    7   Facsimile: 415 397 7188
    8   Attorneys for Defendants
        OFFICE OF THE COMMISSIONER OF BASEBALL, an
    9   unincorporated association doing business as MAJOR
        LEAGUE BASEBALL,
   10   [See next page for list of represented Defendants]
   11

   12                            UNITED STATES DISTRICT COURT

   13                           CENTRAL DISTRICT OF CALIFORNIA
   14
                                        WESTERN DIVISION
   15

   16   MATTHEW AJZENMAN; SUSAN                       Case No. 2-20-cv-03643-DSF (JEMx)
        TERRY-BAZER; BENNY WONG;
   17   ALEX CANELA; JEREMY                           JOINT REQUEST FOR ENTRY OF
        WOOLLEY; AMANDA WOOLLEY;                      JUDGMENT AND ORDER
   18   ANNE BERGER; CATHEY
        MATTINGLY; BLAKE WOLLAM;
   19   and KRYSTAL MOYER, on behalf of
        themselves, and all others who are            Date Filed: April 20, 2020
   20   similarly situated,
                                                      Trial Date: None set
   21                  Plaintiffs,
   22             v.
   23   OFFICE OF THE COMMISSIONER
        OF BASEBALL, an unincorporated
   24   association doing business as MAJOR
        LEAGUE BASEBALL; ROBERT D.
   25   MANFRED, JR.; AZPB LIMITED
        PARTNERSHIP; AZPB I, INC;
   26   ATLANTA NATIONAL LEAGUE
        BASEBALL CLUB INC.; ATLANTA
   27   NATIONAL LEAGUE BASEBALL
        CLUB, LLC; BALTIMORE ORIOLES
   28   LIMITED PARTNERSHIP;
        BALTIMORE ORIOLES INC.;
                                                       1
                                REQUEST FOR ENTRY OF JUDGMENT AND ORDER
                                      Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 2 of 7 Page ID #:1824



    1   BALTIMORE BASEBALL CLUB
        INC.; BOSTON RED SOX
    2   BASEBALL CLUB LIMITED
        PARTNERSHIP; FENWAY SPORTS
    3   GROUP LLC; NEW ENGLAND
        SPORTS VENTURES, LLC;
    4   CHICAGO CUBS BASEBALL CLUB,
        LLC; CHICAGO WHITE SOX LTD.;
    5   CHISOX CORP.; THE CINCINNATI
        REDS, LLC; CLEVELAND INDIANS
    6   BASEBALL COMPANY LP;
        COLORADO BASEBALL
    7   PARTNERSHIP; COLORADO
        ROCKIES BASEBALL CLUB, LTD.;
    8   OLYMPIA ENTERTAINMENT, INC.;
        DETROIT TIGERS, INC.; CRANE
    9   CAPITAL GROUP; HOUSTON
        ASTROS INC.; HOUSTON ASTROS
   10   LLC; KANSAS CITY ROYALS
        BASEBALL CORP.; KANSAS CITY
   11   ROYALS BASEBALL CLUB, INC.;
        ANGELS BASEBALL LP; MORENO
   12   BASEBALL LP; GUGGENHEIM
        BASEBALL MANAGEMENT LLC;
   13   LOS ANGELES DODGERS, INC.;
        MIAMI MARLINS L.P.; MIAMI
   14   MARLINS, INC.; MILWAUKEE
        BREWERS BASEBALL CLUB, INC.;
   15   MILWAUKEE BREWERS
        HOLDINGS LLC; MINNESOTA
   16   TWINS, LLC; STERLING
        DOUBLEDAY ENTERPRISES LP;
   17   METS PARTNERS INC.; NEW
        YORK YANKEES PARTNERSHIP;
   18   YANKEE GLOBAL ENTERPRISES
        LLC; ATHLETICS INVESTMENT
   19   GROUP LLC.; PHILLIES LP;
        PITTSBURGH ASSOCIATES LP;
   20   PITTSBURGH BASEBALL, INC.;
        PADRES, L.P.; SAN FRANCISCO
   21   BASEBALL ASSOCIATES L.P.; THE
        BASEBALL CLUB OF SEATTLE
   22   LLLP; BASEBALL OF SEATTLE
        INC.; ST. LOUIS CARDINALS LLC;
   23   ST. LOUIS NATIONAL BASEBALL
        CLUB INC.; TAMPA BAY RAYS
   24   LTD.; RANGERS BASEBALL
        EXPRESS LLC; ROGERS BLUE
   25   JAYS BASEBALL PARTNERSHIP;
        TORONTO BLUE JAYS BASEBALL
   26   LTD; WASHINGTON NATIONALS
        BASEBALL CLUB LLC;
   27   TICKETMASTER LLC; LIVE
        NATION WORLDWIDE, INC.; LIVE
   28   NATION ENTERTAINMENT, INC.;
        STUBHUB, INC.; LAST MINUTE
                                                  2
                           REQUEST FOR ENTRY OF JUDGMENT AND ORDER
                                 Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 3 of 7 Page ID #:1825



    1   TRANSACTIONS, INC.; and JOHN
        DOE CORPORATIONS 1-75,
    2
                   Defendants.
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  3
                           REQUEST FOR ENTRY OF JUDGMENT AND ORDER
                                 Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 4 of 7 Page ID #:1826



    1   List of represented Defendants (continued):
    2
        ROBERT D. MANFRED, JR.; AZPB LIMITED PARTNERSHIP; AZPB I, INC;
        ATLANTA NATIONAL LEAGUE BASEBALL CLUB INC.; ATLANTA
    3   NATIONAL LEAGUE BASEBALL CLUB, LLC; BALTIMORE ORIOLES
    4   LIMITED PARTNERSHIP; BALTIMORE ORIOLES INC.; BALTIMORE
        BASEBALL CLUB INC.; BOSTON RED SOX BASEBALL CLUB LIMITED
    5   PARTNERSHIP; FENWAY SPORTS GROUP LLC; NEW ENGLAND SPORTS
    6   VENTURES, LLC; CHICAGO CUBS BASEBALL CLUB, LLC; CHICAGO
        WHITE SOX LTD.; CHISOX CORP.; THE CINCINNATI REDS, LLC;
    7   CLEVELAND INDIANS BASEBALL COMPANY LP; COLORADO
    8   BASEBALL PARTNERSHIP; COLORADO ROCKIES BASEBALL CLUB,
        LTD.; OLYMPIA ENTERTAINMENT, INC.; DETROIT TIGERS, INC.; CRANE
    9   CAPITAL GROUP; HOUSTON ASTROS INC.; HOUSTON ASTROS LLC;
   10   KANSAS CITY ROYALS BASEBALL CORP.; KANSAS CITY ROYALS
        BASEBALL CLUB, INC.; ANGELS BASEBALL LP; MORENO BASEBALL
   11   LP; GUGGENHEIM BASEBALL MANAGEMENT LLC; LOS ANGELES
   12   DODGERS, INC.; MIAMI MARLINS L.P.; MIAMI MARLINS, INC.;
        MILWAUKEE BREWERS BASEBALL CLUB, INC.; MILWAUKEE BREWERS
   13   HOLDINGS LLC; MINNESOTA TWINS, LLC; STERLING DOUBLEDAY
   14   ENTERPRISES LP; METS PARTNERS INC.; NEW YORK YANKEES
        PARTNERSHIP; YANKEE GLOBAL ENTERPRISES LLC; ATHLETICS
   15   INVESTMENT GROUP LLC.; PHILLIES LP; PITTSBURGH ASSOCIATES LP;
   16   PITTSBURGH BASEBALL, INC.; PADRES, L.P.; SAN FRANCISCO
        BASEBALL ASSOCIATES L.P.; THE BASEBALL CLUB OF SEATTLE LLLP;
   17   BASEBALL OF SEATTLE INC.; ST. LOUIS CARDINALS LLC; ST. LOUIS
   18   NATIONAL BASEBALL CLUB INC.; TAMPA BAY RAYS LTD.; RANGERS
        BASEBALL EXPRESS LLC; ROGERS BLUE JAYS BASEBALL
   19   PARTNERSHIP; TORONTO BLUE JAYS BASEBALL LTD; WASHINGTON
   20   NATIONALS BASEBALL CLUB LLC
   21

   22

   23

   24

   25

   26

   27

   28
                                                   4
                                REQUEST FOR ENTRY OF JUDGMENT
                                  Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 5 of 7 Page ID #:1827



    1             Pursuant to the Court’s December 21, 2020 Order and Fed. R. Civ. P. 58(d),
    2   Plaintiffs Matthew Ajzenman, Susan Terry-Bazer, Benny Wong, Alex Canela,
    3   Jeremy Woolley, Amanda Woolley, Anne Berger, and Krystal Moyer, together with
    4   the Baseball Defendants, jointly request as follows:
    5             1.    On July 29, 2020, the Office of the Commissioner, Robert D. Manfred,
    6   Jr., and the legal entities affiliated with the 30 Major League Baseball (“MLB”)
    7   Clubs (collectively the “Baseball Defendants”)1 filed motions to dismiss all claims
    8   pleaded against them in the Amended Complaint or to compel arbitration of those
    9   claims. Docket Nos. 77, 78.
   10             2.    On October 6, 2020, the Court issued two Orders dismissing all claims
   11   against the Baseball Defendants, with one exception: the Court granted the motion
   12   by the legal entity affiliated with the Oakland Athletics, Athletics Investment Group
   13   LLC (“Athletics”) to compel arbitration of Plaintiff Benny Wong’s claims against
   14   it, and stayed those claims before this Court. Docket Nos. 110, 111.
   15             3.    The Court’s October 6 Orders granted leave to amend as to certain of
   16   Plaintiffs’ claims, required that any amended complaint be filed by November 2,
   17   2020, and stated that “[f]ailure to file before that date will waive the right to
   18   [amend].” Docket No. 110 at 12, Docket No. 111 at 18.
   19             4.    On November 2, 2020, the Court granted Plaintiffs’ request to extend
   20   the deadline for the filing of an amended complaint, from November 2, 2020, to
   21   November 16, 2020. Docket No. 115.
   22             5.    No amended complaint has been filed.
   23             6.    On December 21, 2020, the Court issued an order requiring the parties
   24   to advise whether entry of judgment was appropriate as to all Baseball Defendants
   25   except the Athletics.
   26             7.    Entry of judgment in favor of the Baseball Defendants specified in the
   27   December 21 Order is appropriate and there is no just reason to delay entry of
   28
        1
            A full list of the Baseball Defendants is provided on Page 4.
                                                        5
                                     REQUEST FOR ENTRY OF JUDGMENT
                                       Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 6 of 7 Page ID #:1828



    1   judgment in favor of those Defendants.
    2             8.    Furthermore, Plaintiff Benny Wong has not filed an arbitration against
    3   the Athletics.
    4             9.    The parties jointly request that the Court enter an order dismissing the
    5   claims by Plaintiff Benny Wong against the Athletics, with prejudice. A Proposed
    6   Order granting that relief has been filed concurrently herewith.
    7             10.   Entry of judgment in favor of the Athletics is appropriate and there is
    8   no just reason to delay entry of judgment in favor of the Athletics.
    9             11.   The parties jointly request entry of judgment in favor of all Baseball
   10   Defendants on all claims alleged in the above-entitled action. A Proposed
   11   Judgment has been filed concurrently herewith.
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                         6
                                      REQUEST FOR ENTRY OF JUDGMENT
                                        Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
Case 2:20-cv-03643-DSF-JEM Document 120 Filed 01/06/21 Page 7 of 7 Page ID #:1829



    1   Dated: January 6, 2020                                MILBERG PHILLIPS GROSSMAN
                                                              LLP
    2

    3
                                                     By:      /s/Peggy Wedgworth
    4                                                         PEGGY WEDGWORTH

    5                                                         Counsel for Plaintiffs
                                                              MATTHEWS AJZENMAN,
    6                                                         SUSAN TERRYBAZER, BENNY
                                                              WONG, ALEX CANELA, JEREMY
    7                                                         WOOLLEY, AMANDA
                                                              WOOLLEY, ANNE BERGER, and
    8                                                         KRYSTAL MOYER

    9
        Dated: January 6, 2020                                KEKER, VAN NEST & PETERS
   10                                                         LLP

   11
                                                     By:      /s/R. Adam Lauridsen
   12                                                         JOHN W. KEKER
                                                              R. ADAM LAURIDSEN
   13                                                         BENJAMIN D. ROTHSTEIN
                                                              BAILEY W. HEAPS
   14
                                                              Attorneys for Defendants
   15                                                         OFFICE OF THE
                                                              COMMISSIONER OF BASEBALL,
   16                                                         an unincorporated association doing
                                                              business as MAJOR LEAGUE
   17                                                         BASEBALL
                                                              [See p. 4 for list of represented
   18                                                         Defendants]
   19

   20
                                             ATTESTATION
   21
                  Pursuant to Civil Local Rule 5-4, I, R. Adam Lauridsen, attest that all
   22
        signatories listed, and on whose behalf the filing is submitted, concur in the
   23
        stipulation’s content and have authorized the stipulation.
   24

   25                                                   By:     /s/R. Adam Lauridsen
         DATED: January 6, 2020
   26                                                           R. ADAM LAURIDSEN
   27

   28
                                                         7
                                      REQUEST FOR ENTRY OF JUDGMENT
                                        Case No. 2-20-cv-03643-DSF (JEMx)
        1628327
